             Case 19-01105-RAM   Doc 18   Filed 07/02/19    Page 1 of 12




     ORDERED in the Southern District of Florida on July 2, 2019.




                                                    Robert A. Mark, Judge
                                                    United States Bankruptcy Court
_____________________________________________________________________________


                    UNITED STATES BANKRUPTCY COURT
                     SOUTHERN DISTRICT OF FLORIDA
  __________________________________
                                    )     Adv. Pro.             Nos.
  In re:                             )    19-01103,             19-01105,
                                     )    19-01106,             19-01110,
  EIGHT ADVERSARY PROCEEDINGS       )     19-01129,             19-01130,
  REMOVED FROM STATE COURT BY       )     19-01132,             and 19-01133
  JOHNSON & JOHNSON                 )
                                    )

                   MEMORANDUM DECISION ON DEFENDANTS’
           MOTIONS TO STAY AND PLAINTIFFS’ MOTIONS TO REMAND

       Johnson    &    Johnson     and    certain       affiliated          companies

  (collectively “J&J”) are defending over 2,400 personal injury and

  wrongful death actions.     The Plaintiffs claim that a talcum product

  sold by J&J contained asbestos which caused cancer, specifically

  mesothelioma or ovarian cancer.

       On February 13, 2019, Imerys Talc America, Inc., Imerys Talc

  Vermont, Inc., and Imerys Talc Canada, Inc. (collectively “Imerys”)

  filed chapter 11 petitions in the District of Delaware (the “Imerys
              Case 19-01105-RAM    Doc 18     Filed 07/02/19   Page 2 of 12



Bankruptcy Case”).      Imerys supplied all or virtually all of the talc

used in J&J’s products after 1978.

      In April 2019, J&J began filing notices of removal in personal

injury and wrongful death cases removing the cases to the federal

court.    J&J’s theory is that all of the claims against it are

“related to” the Imerys Bankruptcy Case and are therefore subject

to bankruptcy jurisdiction under 28 U.S.C. § 1334, and removal under

28   U.S.C.    §   1452(a).       J&J’s     factual    premise     for    related   to

jurisdiction is discussed later in this opinion.                     The notices of

removal include the notices of removal filed by J&J commencing the

eight adversary proceedings in this Court that are the subject of

this opinion (the “Notices of Removal”).

      On April 18, 2019, in conjunction with the notices of removal

it filed here and around the country, J&J filed a motion in the

Imerys Bankruptcy Case styled as a Motion to Fix Venue for Claims

Related to Imerys’ Bankruptcy Under 28 U.S.C. § 157(b)(5) and 1333(b)

(the “Venue Motion”).         Through the Venue Motion, J&J seeks to

consolidate all of the removed cases in the Delaware District Court.

                            The Motions for Stay
                           and Motions for Remand


      J&J filed its eight Notices of Removal between April 18, 2019

and May 7, 2019.      Plaintiffs filed motions to remand (the “Motions

to Remand”) between May 6, 2019 and May 11, 2019.                     J&J filed its

Motions to Stay Temporarily All Proceedings (the “Motions to Stay”)
                                          2
            Case 19-01105-RAM    Doc 18    Filed 07/02/19   Page 3 of 12



on May 23, 2019 and May 28, 2019.              The Court entered scheduling

orders on the motions and each party filed memoranda.1

      The Court conducted a hearing on the Motions to Stay and Motions

to Remand on June 24, 2019.        As announced at the conclusion of the

hearing, and for the reasons discussed below, the Motions to Stay

will be denied and the Motions to Remand will be granted.                  The Court

will enter Orders on the motions in each of the individual adversary

proceedings.

                                  Discussion

      Counsel representing the Plaintiffs in all eight of these

proceedings advised the Court that 408 of the cases that J&J removed

around the country have already been remanded back to state court.2

J&J conceded at the June 24th hearing that only a few courts have

granted its motions to stay and acknowledged that not a single court

has denied motions for remand.

      This Court’s review of the facts and law leads to the same

conclusion.    The Court finds no cause to stay these proceedings, and

the facts strongly support a decision to equitably remand these

proceedings back to the state court.           Given the breadth of opinions

already published, the Court will not engage in a lengthy analysis

but will review and discuss the key issues.


1 The docket entries of the Motions to Remand, Motions to Stay and memoranda are
referred to in the eight individual orders entered in conjunction with this
opinion.
2 A list of 346 remand orders is attached to Plaintiff’s Reply Memorandum in

Support of Plaintiff’s Motion to Remand [DE# 19 in 19-1103, Ex. 1].
                                       3
            Case 19-01105-RAM     Doc 18   Filed 07/02/19    Page 4 of 12



                            J&J has not established
                        cause to stay these proceedings

     J&J argues that this Court should defer consideration of the

Motions to Remand until the District Court in Delaware rules on the

Venue Motion.      There is no reason to do so.             First, this Court has

previously held that the court to which an action is removed should

consider the jurisdictional issues raised in remand motions before

considering motions to transfer venue to the district where the

underlying bankruptcy case is pending.             Lennar Corp. v. Briarwood

Capital LLC, 430 B.R. 253, 260-61 (Bankr. S.D. Fla. 2010); E.S.

Bankest,    LLC.   v.    United   Beverage    Florida,       LLC    (In     re   United

Container, LLC), 284 B.R. 162, 166 (Bankr. S.D. Fla. 2002).

     In both Lennar and United Container, this Court addressed the

issue of whether, upon removal, the court must first rule on a motion

to remand or whether it should consider first a motion to transfer

venue.     Like in this case, the defendants in United Container and

Lennar removed state court cases to this Court under 28 U.S.C.

§ 1452(a), asserting that the state court cases were “related to”

bankruptcy cases pending in another federal court.                 Plaintiffs moved

to remand the cases to state court, and defendants moved to transfer

venue to the “home courts” presiding over the bankruptcy cases. This

Court reasoned that when a case is removed under 28 U.S.C. § 1452(a),

“the court to which such claim or cause of action is removed has the




                                       4
             Case 19-01105-RAM   Doc 18    Filed 07/02/19   Page 5 of 12



authority to remand such a claim” under § 1452(b). Lennar, 430 B.R.

at 261.

     Similarly, in this case, this Court must hear the Plaintiffs’

Motion for Remand first, as it is consistent with its jurisdictional

gatekeeper    role.   The   statutes   at    issue    have    two   fundamentally

different roles. While Congress gives the home court in a bankruptcy

case the ability to fix the venue of certain claims under 28 U.S.C.

§ 157(b)(5), it provides the court to which a case is removed the

power to remand such a case under 28 U.S.C. § 1452(b). Thus, before

venue issues are considered, this Court’s duty as gatekeeper is to

first decide whether the case was properly removed or whether it

should be remanded to state court.

     In Lennar and United Container, the motions to transfer venue

were brought under the change of venue authority in 28 U.S.C.

§ 1412.   Here, the Venue Motion in play is brought under 28 U.S.C.

§ 157(b)(5).    That section provides that the “home” bankruptcy court

shall determine whether personal injury and wrongful death claims

“shall be tried in the district court in which the bankruptcy case

is pending or in the district court in the district in which the

claim arose.”    J&J argues that this section gives the District Court

in Delaware the authority to transfer all of the removed cases to

that court.

     Arguably, 28 U.S.C. § 157(b)(5) only applies to personal injury

and wrongful death claims against a debtor, not claims against a
                                       5
          Case 19-01105-RAM   Doc 18   Filed 07/02/19    Page 6 of 12



non-debtor, like J&J, that may be “related to” a bankruptcy case.

A.H. Robbins v. Piccinin, 788 F.2d 994, 1011 (4th Cir. 1986).

However, even if “related to” claims against a non-debtor are within

the scope of 28 U.S.C. § 157(b)(5), § 157(b)(5) is still just a

venue provision.

     In this Court’s view, the Venue Motion itself is premature

until it is first determined whether the bankruptcy court has

jurisdiction over the claims and, if so, whether jurisdiction should

be exercised.   Thus, where personal injury or wrongful death cases

are remanded after removal, there is no venue decision to be made

under § 157(b)(5).

     There is a second reason for denying the Motions to Stay. While

awaiting final briefing and a decision on the Venue Motion, J&J

filed an emergency motion in the District of Delaware on April 30,

2019, entitled Emergency Motion for Provisional Transfer Under 28

U.S.C. § 157(b)(5) (the “Emergency Provisional Transfer Motion”) [DE

#12 and 13 in Case 1:19-MC-00103-MN].           That motion requested an

order directing the provisional transfer to the District of Delaware

of the approximately 2,400 federal and state personal injury and

wrongful death cases pending against J&J.               Presumably, this was

J&J’s effort to stop the various courts around the country from

considering the pending remand motions.

     The strategy failed.     On May 9, 2019, the Delaware District

Court entered a Memorandum Opinion [DE #34] denying the Emergency
                                   6
          Case 19-01105-RAM   Doc 18     Filed 07/02/19   Page 7 of 12



Provisional Transfer Motion.        The court found that J&J failed to

establish that provisional transfer was warranted.

     The Court interprets the District Court’s order as giving it a

green light to consider the Motions to Remand without waiting for

that court to rule on the Venue Motion.             For these reasons, the

Motions to Stay will be denied.

         Even if there is related to jurisdiction, these
     proceedings should be remanded back to the state courts

     Removal of these cases was proper under 28 U.S.C. § 1452(a)

only if the federal court has jurisdiction under the bankruptcy

provisions in 28 U.S.C. § 1334.          That section grants jurisdiction

over “all civil proceedings arising under title 11 or arising in or

related to cases under title 11” (emphasis added).              The state court

claims against J&J did not arise under the Bankruptcy Code nor did

they arise in the Imerys Bankruptcy Case.         Therefore, subject matter

jurisdiction   exists,   if    at      all,    under      the    “related   to”

jurisdictional grant.

     The Eleventh Circuit has expressly adopted the “related to”

jurisdictional test expounded by the Third Circuit in Pacor v.

Higgins, 743 F.2d 984, 994 (3d Cir. 1984), where the Court stated


          The usual articulation of the test for
          determining whether a civil proceeding is
          related to bankruptcy is whether the outcome of
          that proceeding could conceivably have any
          effect on the estate being administered in
          bankruptcy.    Thus, the proceeding need not
          necessarily be against the debtor or against
                                     7
          Case 19-01105-RAM   Doc 18   Filed 07/02/19   Page 8 of 12



          that debtor’s property. An action is related
          to bankruptcy if the outcome could alter the
          debtor’s rights, liabilities, options, or
          freedom   of   action (either   positively  or
          negatively) and which in any way impacts upon
          the   handling   and  administration   of  the
          bankruptcy estate.

See In re Toledo, 170 F.3d 1340, 1345 (11th Cir. 1999) (citing In

re Lemco Gypsum, Inc., 910 F.2d 784, 788 (11th Cir. 1990).

     J&J argues that related to jurisdiction exists here based on

contractual indemnifications contained in its supply agreements with

Imerys.   J&J also argues that the Imerys bankruptcy estate will be

impacted by the outcome of these cases, because there are shared

insurance policies covering claims against both Imerys and J&J and

arguably, claims paid to cover J&J liability or defense costs will

deplete the coverage available to Imerys.

     This Court finds that J&J’s related to claims are thin.                 J&J

can pursue indemnification claims in the Imerys Bankruptcy Case

regardless of where the underlying tort claims against J&J are tried.

Moreover, the factual record is not fully developed with respect to

the insurance policies.   These facts have led some courts to find

that J&J has not established related to jurisdiction.                  See e.g.,

Holman v. Johnson & Johnson, 600 B.R. 611-15 (Bankr. N.D. Ill. 2019)

(undertaking a lengthy analysis and rejecting J&J’s arguments for

related to jurisdiction); Nicolas v. Johnson & Johnson, No. 3:19-

cv-01153-MBS, 2019 WL 2482380, at *2 (D. S.C. June 14, 2019) (“When

there is no automatic liability for indemnification and a subsequent
                                   8
           Case 19-01105-RAM    Doc 18    Filed 07/02/19    Page 9 of 12



lawsuit does not require prior determination of indemnification,

there is no ‘related to’ jurisdiction.”); Kaufman v. Johnson &

Johnson Consumer, Inc., 19cv0520, 2019 WL 2297556, at *3 (W.D. Pa.

May 30, 2019).        Another court has “strongly questioned whether

Johnson & Johnson has carried its burden of demonstrating ‘related

to’ jurisdiction.”      O’Riorden v. Johnson & Johnson, 19-cv-10751-

ADB, 2019 WL 2371782, at *2 (D. Mass. June 5, 2019).                 For purposes

of this Order, this Court will assume that related to jurisdiction

exists, albeit barely, because even if jurisdiction exists, the

facts compel remand.

     Pursuant to 28 U.S.C. § 1452(b), this Court has discretion to

remand cases removed under 28 U.S.C. § 1452(a) “on any equitable

ground.”     Courts    have   identified     various       factors   relevant   to

determining whether to equitably remand cases.3                In the O’Riorden

decision, cited earlier, the court listed the following factors:


           (1)   the   effect   of   the  action   on   the
           administration of the bankruptcy estate; (2) the
           extent to which issues of state law predominate;
           (3) the difficulty of applicable state law; (4)
           comity; (5) the relatedness or remoteness of the
           action to the bankruptcy case; (6) the existence
           of a right to a jury trial; and (7) prejudice
           to the party involuntarily removed from state
           court.

O’Riorden, 2019 WL 237182 at *2.



3 The factors are generally the same as those analyzed in deciding motions for
permissive abstention under 28 U.S.C. § 1334(c)(1). Lennar Corp. v. Briarwood
Capital LLC, 430 B.R. 253, 267 (Bankr. S.D. Fla. 2010).
                                      9
            Case 19-01105-RAM     Doc 18    Filed 07/02/19   Page 10 of 12



      As noted earlier, every court that has considered a motion for

equitable remand has granted the motion.             The uniform result is not

surprising, because consideration of these factors strongly supports

remand.     First, the outcome of these cases against J&J will have

little     impact   on    the   efficient     administration       of   the   Imerys

Bankruptcy Case.     Notably, neither Imerys, as debtor-in-possession,

nor any committee of creditors in the Imerys Bankruptcy Case has

joined J&J in support of removal or, to this Court’s knowledge,

filed papers in support of J&J’s Venue Motion.                  And, prior to the

June 24th hearing, J&J had not even filed a claim in the Imerys

Bankruptcy Case.         J&J obviously believes it will be more efficient

for it to defend all 2,400 cases in a single forum, but it is the

efficient administration of the Imerys Bankruptcy Case that matters,

not the cost and convenience to J&J.

      Second, these wrongful death and personal injury cases allege

purely state law claims.         Third, while state law in these areas may

not   be    unsettled,      “comity   counsels      in   favor     of   state-court

resolution of state-law claims.”             O’Riorden, 2019 WL 2371782 at *2

(quoting Fed. Home Loan Bank of Boston v. Ally Fin., Inc., 2012 WL

769731 at *4 (D. Mass. Mar. 9, 2012)).

      As discussed earlier, the arguments for related to jurisdiction

are thin.     Thus, a fourth factor strongly supporting remand is the

slight, if any, degree of relatedness of these J&J lawsuits to the

Imerys Bankruptcy Case.          Finally, removal of these cases and the
                                        10
           Case 19-01105-RAM         Doc 18    Filed 07/02/19   Page 11 of 12



prospect of trial in the District of Delaware will undoubtedly

prejudice the plaintiffs. First, although it is difficult to predict

the timing of trials, it is likely that several of these cases will

get to trial sooner in state court here in Florida than they would

in the federal district court in Delaware.                      Second, the cost and

inconvenience to the Plaintiffs of litigating in Delaware will far

exceed the cost of litigating the claims against J&J in state court.

Finally, in any state court case in which Plaintiffs have sued

parties other than J&J, Plaintiffs would face the prospect of two

trials, since only the claims against J&J were removed.                         In short,

these proceedings can and should be remanded back to state court.

                                         Conclusion

     J&J    is    facing     the   expensive       prospect      of   defending     2,400

personal injury and wrongful death cases filed all over the country.

The talc subject of all or most of these claims was supplied by

Imerys who is now in bankruptcy.                 While it is conceivable that the

outcome    of    the   J&J   cases    may     have   some   effect     on   the    Imerys

Bankruptcy Case, the Court finds compelling reasons to abstain from

exercising jurisdiction and to instead remand the cases back to

state court.

     This Memorandum Decision will be docketed in each of the eight

above-listed adversary proceedings, and the Court will enter an

Order in each proceeding denying the Motion to Stay and granting the


                                            11
         Case 19-01105-RAM   Doc 18   Filed 07/02/19   Page 12 of 12



Motion to Remand.

                                  ###

COPIES TO:

Daniel J. Di Matteo, Esq.
The Ferraro Law Firm, P.A.
600 Brickell Avenue – Suite 3800
Miami, FL 33131
(Counsel for the Plaintiffs in all eight proceedings)


Alexandra D. Blye, Esq.
Carlton Fields Jordan Burt, P.A.
525 Okeechobee Blvd. – Suite 1200
West Palm Beach, FL 33401
(Counsel for Johnson & Johnson in Adv. Nos. 19-1103, 19-1105,
19-1106 and 19-1110)

Ashley P. Hayes, Esq.
Shook Hardy & Bacon LLP
100 N. Tampa Street – Suite 2900
Tampa, FL 33602
(Counsel for Johnson & Johnson in Adv. Nos. 19-1129,
19-1130, 19-1132 and 19-1133)

John M. Lyons, Esq.
2001 Market Street – Suite 3000
Philadelphia, PA 19103
(Co-counsel for Johnson & Johnson in Adv. Nos. 19-1129,
19-1130, 19-1132 and 19-1133)




                                  12
